RIFKIND, District Judge,
Application by the plaintiff for an.injunction pendente lite restraining alleged violations of M.P.R. 574, relating to cattle and calves! Defendant has presented an affidavit showing that 18% of the cattle slaughtered during the accounting period were purchased prior to the effective date of the -Regulation. Plaintiff has not controverted this assertion. Consequently, it is by no means clear or even probable that a violation of the Regulation has occurred. Unher the circumstances, plaintiff has not shown a right to interlocutory relief. It may be that plaintiff can present facts which would establish the violation;, and, if for any reason this case cannot be brought promptly to trial, the plaintiff, in view of the large public interest involved, should have an opportunity to renew his application.
The motion is denied, therefore, without prejudice to renewal upon appropriate affidavits.